United States Court of Appeals
                                     For the Seventh Circuit
                                     Chicago, Illinois 60604

                                        September 27, 2010

                                                 Before

                                DIANE S. SYKES, Circuit Judge

Nos. 08‐2512 & 08‐2443

UNITED STATES OF AMERICA,                                 Appeal from the 
                   Plaintiff‐Appellant/                   United States District Court for the
                        Cross‐Appellee,                   Northern District of Illinois, 
                                                          Eastern Division.
       v.
                                                          No. 05 CR 756
BERNARD ELLIS,
                       Defendant‐Appellee/                Wayne R. Andersen, 
                              Cross‐Appellant.            Judge.




No. 08‐4055                                               Appeal from the 
                                                          United States District Court for the
UNITED STATES OF AMERICA,                                 Northern District of Indiana, 
                      Plaintiff‐Appellee,                 South Bend Division.

       v.                                                 No. 3:05 CR 131

BERNARD ELLIS,                                            Robert L. Miller, Jr.
                      Defendant‐Appellant.                Judge.




                                             O R D E R

     Upon consideration of DEFENDANT‐APPELLANT’S MOTION TO AMEND
OPINION filed by counsel on September 22, 2010,
Nos. 08‐2512, 08‐2443 & 08‐4055                                                           Page 2


        IT IS ORDERED that the motion is GRANTED.  The slip opinion issued on
September 17, 2010, is amended in two ways.  First, the last two sentences of the first
paragraph of the opinion are replaced with the following two sentences: “Ellis appealed his
conviction and sentence in the Indiana case, and the government appealed the district
court’s sentencing decision in the Illinois case.  Ellis then cross‐appealed in the Illinois case
challenging the reasonableness of the sentence.”  Second, the caption for the Illinois appeals
is amended to reflect that the United States is the Plaintiff‐Appellant/Cross‐Appellee and
Bernard Ellis is the Defendant‐Appellee/Cross‐Appellant.